BETTS, District Judge.
This vessel and cargo were captured, as prize, on the 20th of February, 1SC2, at the mouth of the Rio Grande, Texas, by the United States ship of war Portsmouth. It being deemed unsafe to send the vessel into port for adjudication, she was destroyed by order of the commanding officer, and the cargo was transmitted to this port by another vessel, and was here seized and proceeded against by due process of court, regular notice having been given to all parties interested, according to law. The master of the vessel testified that he was present at her capture; that she was sunk, after the arrest, as being unsea worthy, and that *708her cargo was placed on the Rhode Island and brought to New York. The prize sailed under the Confederate flag, and had no other, and was cleared by the Confederate customhouse at New Orleans. Her cargo was tobacco, and she was cleared with it from New Orleans. where she was owned, for Brownsville, Texas. The cargo was owned and laden on board at New Orleans, and was enemy property. The owner of the vessel was also owner of part or the whole of the cargo. All persons on board the vessel knew, when the attempt was made to enter the port of Brownsville, that it was in a state of blockade by the United States, and had been from the time the blockade was imposed. No evidence is produced that the owners of the vessel and cargo had warning or particular notice that the port was then blockaded. The vessel was arrested two or three miles from the Texas shore, while attempting to enter the port of Brownsville. The purpose of the vessel to go from New Orleans to Brownsville, notwithstanding the blockade, is clearly shown to have been entertained by the owners of the cargo and vessel from the time the voyage was undertaken. The proofs are satisfactory that the vessel and cargo were enemy property, and subject to confiscation as such when arrested; and that, if any portion of the property be neutral, it was captured while making the attempt to violate (he blockade of the port of Brownsville. Judgment of condemnation is accordingly rendered against both vessel and cargo.